Citation Nr: 1637321	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-00 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities, for accrued benefits purposes.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, for accrued benefits purposes.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for multiple myeloma, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to January 1966; he died in June 2007.  The appellant is the Veteran's surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a decision, dated in September 2011, the Board disposed of several issues on appeal.  The Board then remanded the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to service connection for tinnitus, including as secondary to bilateral hearing loss, for accrued benefits purposes.  Subsequently, in a December 2012 rating decision, the RO granted service connection for the cause of the Veteran's death.  

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), to the extent it failed to adjudicate an inferred claim for TDIU for accrued benefits purposes.  An April 2012 order granted the joint motion for remand (JMR) of the appellant and the Secretary of Veterans Affairs, to have the Board adjudicate the issue of entitlement to a TDIU for accrued benefits purposes.  In July 2013, the Board remanded the issue of entitlement to a TDIU for accrued benefits purposes to the agency of original jurisdiction (AOJ) for further development consistent with the JMR.  
The Board also notes that, in a May 2014 letter, the RO denied the appellant's request to reopen claims of entitlement to service connection for diabetes mellitus and multiple myeloma, for accrued benefits purposes.  Subsequently, in July 2014, the appellant submitted a notice of disagreement (NOD) with the denial of her claims.  A review of the record shows that the RO has not issued a statement of the case (SOC) with regard to the claims.  Accordingly, the issues must be remanded to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 328 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

After examining the record, the Board concludes that further assistance to the appellant is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

A.  TDIU.

As noted in the Introduction section, in July 2013, the Board remanded the appellant's claim in order to adjudicate the inferred claim for a TDIU.  In reviewing the electronic record, the Board has determined that the required development was not done.  The Board, consequently, finds that the remand instructions were not substantially complied with, and remands the case so that the AOJ may comply with the previous instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

B.  S/C-Diabetes mellitus & multiple myeloma, for accrued benefits purposes.

Concerning the other issues listed on the title page of this decision, as noted in the introduction, in a May 2014 letter, the RO denied the appellant's request to reopen the claims of entitlement to service connection for diabetes mellitus and multiple myeloma for accrued benefits purposes.  The appellant filed a timely NOD as to the RO's denial of those issues.  To date, however, no SOC has been furnished concerning the issues outlined above.  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2015).  Therefore, remand is required for the issuance of an SOC regarding the issues of whether new and material evidence has been received to reopen a claim of entitlement service connection for diabetes mellitus and multiple myeloma for accrued benefits purposes.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the appellant's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2014); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues to the Board only if the appellant perfects her appeals of such issues in accordance with the provisions of 38 U.S.C.A. § 7105.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to her claims and to ensure full compliance with due process requirements, the case is REMANDED to AOJ for the following actions:

1.  The AOJ must issue an SOC addressing the issues of whether new and material evidence has been received to reopen a claim of entitlement service connection for diabetes mellitus and multiple myeloma for accrued benefits purposes.  The appellant must be advised of the time limit in which she may file a substantive appeal.  38 C.F.R. § 20.302 (b).  If, and only if, the appeal is timely perfected, the issues should be returned to the Board for further appellate consideration.  

2.  The AOJ must fully adjudicate the inferred claim of entitlement to a TDIU, for accrued benefits purposes.  

3.  If any of the benefits sought on appeal remain denied, the appellant and her representative must be provided with an appropriate supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

